DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-20 is deemed to be February 28, 2017.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 105, 106.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107, 113. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “505” has been used to designate both a stimulation pattern database and a patient-specific fit map database. 
  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so 
Claim Objections
Claims 2-3 are objected to because of the following informalities:  The helping verb “is” should be inserted before “configured” in claims 2 and 3 so that the claim reads grammatically correct.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “response measurement module configured to …” and “fit mapping module configured to  …” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-14, 15/8-11 and 13-14, 16-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/077712 to Killian.
Regarding claim 1, Killian discloses a fitting system for fitting electrode contacts of a cochlear implant electrode array implanted in a cochlea of an implanted patient (e.g., Abstract and paragraphs [0318]-[0341]: coding of audio signals and the application of electrical stimuli to electrodes used in a cochlear implant are disclosed with a method of fitting the cochlear implant), the system comprising: a test stimulation generator configured to deliver to at least one of the electrode contacts a test stimulation sequence at a variable charge level and a variable stimulation rate over time (e.g., paragraphs [0319]-[0323]: stimulation rate ranges and current level ranges are used over time to determine coding of loudness), wherein the charge level and stimulation rate are inversely related as a function of a defined loudness percept by the 
Referring to claims 8 and 16, Killian discloses a method of fitting electrode contacts of cochlear implant electrode array implanted in a cochlea of an implanted patient (e.g., Abstract and paragraphs [0318]-[0341]: coding of audio signals and the application of electrical stimuli to electrodes used in a cochlear implant are disclosed with a method of fitting the cochlear implant) and a computer-readable medium to carry 
With respect to claims 2, 9, and 17, Killian discloses the system according to claim 1, the method according to claim 8, and the computer-readable medium according to claim 16, wherein the response measurement module [is] configured to obtain objective response measurements that include electrically evoked compound action potential (ECAP) measurements (e.g., paragraph [0136]: Neural Response Telemetry measures electrically ECAPs).
As to claims 3, 10, and 18, Killian discloses the system according to claim 2, the method according to claim 8, and the computer-readable medium according to claim 17, wherein the response measurement module configured to obtain ECAP measurements that include ECAP threshold measurements (e.g., paragraph [0106]: an alternative to the threshold current level profile is a threshold profiled uses ECAP measured through NRT).
With respect to claims 4, 11, and 19, Killian discloses the system according to claim 1, the method according to claim 8, and the computer-readable medium according to claim 16, wherein the defined loudness percept used by the test stimulation generator is based on a patient-specific Maximum Comfortable Loudness (MCL) (e.g., paragraph [0095]: comfort level which is also known as the Most Acceptable Level is considered the maximum comfort level, which would be patient-specific).
As to claims 6, 13, and 21, Killian discloses the system according to claim 1, the method according to claim 8, and the computer-readable medium according to claim 16, wherein the test stimulation generator is configured to deliver a test stimulation 
With respect to claims 7, 14, and 22, Killian discloses the system according to claim 1, the method according to claim 8, and the computer-readable medium according to claim 16, wherein the test stimulation generator is configured to deliver a test stimulation sequence to each of the electrode contacts (e.g., paragraphs [0332]-[0333]: in order to MAP all of the electrodes of the implant, the ECAP profile is varied on all electrodes and then the determined profile is used for the electrode array.
	As to claims 15/8-11 and 13-14, Killian discloses a cochlear implant system fit to an implanted patient using the fitting method according to any of claims 8-14 (see the rejections of claims 8-11 and 13-14 above).

Allowable Subject Matter
Claims 5, 12, 15/12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 0067705 to Kals is directed to an accelerated fitting of cochear implants based on current spread where a stimulation 
US Patent Application Publication No. 2016/0199642 to Schwarz et al. is directed a cochlear implant where a predefined measurement setup is performed on all electrode contacts of the cochlear implant using a stimulation charge that may be varied over the electrode contacts (e.g., paragraph [0052]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792